Title: To Benjamin Franklin from Du Calvet, 24 September 1784
From: Calvet, Pierre du
To: Franklin, Benjamin


				
					londres le 24e. Septembre 1784—no. 9, Cannon Street near general post office.
					Monsieur L’Ambassadeur,
				
				J’apprends de Mr. lambert, Banquier á paris, que pour être payé de la dette dont les êtats unis me Sont redevables, depuis la retraite de leurs généraux du canada, il ne me reste plus, que la voie de m’addresser personnellement au Congrés, par l’envoi des piéces originales qui la justifient. J’ai des idées trop relevées de la probité et de la justice de Mr. franklin, pour imaginer que ce Soit lá les derniéres intentions de vôtre excellence. Il y a prés d’un an, qu’aprés avoir reconnu hautement la justice de mes demandes, elle eut la bonté de me promettre Solemnellement dans les deux audiances que j’eus avec lui à passy, d’envoyer elle même au Congrés les copies des comptes et des reconnoissances des généraux américains, et d’en appuyer le payement de Sa récommandation. L’honneur qui conduit toujours Mr. le docteur franklin, ne lui permit jamais d’appeller de Ses promesses, Surtout dans une conjoncture, ou les loix les plus Sacrées réclameroient contre cét appel. En effet S’il me falloit Solliciter moi même mon

payement auprés du congrés, vôtre excellence auroit crû devoir á Sa veracité de me l’annoncer du premier coup, Sans me faire perdre une anneé entiére d’attente, pour me ruiner tout á fait. J’avois alors á philadelphie, un beau frere, qui y avoit cherché un azile, contre les violences du despotisme, regnant dans le canada, ou il est rétourné depuis le printems dernier. J’apprends de Source certaine, que le congrés á déja payé plusieurs de ces dettes canadiennes, avec un intérest de Six pour cent pour le délai Souffert. Je n’aurois pas ete Sans doute le dernier á être Satisfait Sur tout quand il apprit par mon essai imprimé, dont j’eus l’honneur d’addresser le 20e. juillet dernier un exemplaire de chacun de mes Memoires par deux differents Battimens á Son respectable président avec un pareil nombre á Mr. le Gouverneur de New york. Que c’étoit pour le compte de l’amérique que la tirannie du général haldimand m’avoit Si cruellement opprimé á quebec, circonstance, qui Semble faire á Son honneur une loi de m’aider á en tirer une éclatante vengeance, au tribunal des loix. Cette vengeance légale me dévient aujourd’hui impossible, S’il faut que j’en Sois réduit á attendre l’effet de mes Sollicitations auprés du congrés: qu’oique je Sois encor possesseur en canada, de domaines assés considérables, la confiance, la circulation des especes, le commerce en un mot, Sont morts içi, et Sur les meilleurs fonds, on ne trouve plus rien a londres; cépendant le général haldimand est attendu incessamment dans cette capitale; je Suis même informé, quil Se prêparoit á partir de quebec, pour les êtats unis, dans la vüe d’aller y réclamer un héritage, qui lui avoit été lêgué par un ami (cidevant le général Bouquet). Si je manque l’occasion de le poursuivre, au moment de Son arriveé, il ne tardera pas á S’echaper vers la Suisse Sa patrie, et me voila ruiné. Mais comment effectuer cette poursuite Sans le remboursement d’une dette

pour laqu’elle je me Suis fondé Sur la promesse formelle de Monsr. franklin. Ce ne Seroient pas la les Seuls inconveniens, qui resulteraient contre moi, d’être aujourd’hui renvoyé au congrés. Il me vient de bonne autorité qu’il á déja nommé et deputé des commissaires pour aller en canada, examiner et régler les obligations, qu’il y á contractées dans la dernière guerre, par le canal de Ses généraux. Leurs réconnoissces. dont je Suis muni Sont á paris dans les mains de Mr. l’ambert: il me faudroit les rétirer, les envoyer aprés en canada, et chercher aprés en Amérique une personne de Confiance qui voulut Se charger de mes intérests; et durant le tems que prendroient ces diverses operations, les commissaires pourroient finir leurs enquêtes en canada, avant que je pusse y faire parvenir les titres légaux de mes demandes, c’est á dire que par les délais, occasionnés par la promesse de Mr. franklin, je Serois aujourd’hui exposé á perdre la dette même. Ce ne peuvent pas être lá les intentions d’un ambassadeur, dont la personne á été jusqu’ici, encore moins récommandable, par la dignité de Sa place, que par celle de Sa droiture et de Ses vertus. Le patriotisme de Mr. franklin ne S’accordéroit pas plus avec un tel événément. L’Amérique est l’ennemie déclarée des tirans, mais Sur tout de ceux qui l’ont été a Son occasion, et Sa gloire est et Sera toujours de S’intéresser á les faire punir. Son digne Ambassadeur ne peut qu’entrer dans de Si n’obles Sentimens. La circonstance critique et cruellement critique ou je me trouve m’impose la nécessité d’emprunter aujourd’hui la médiation de toutes mes protections pour réussir á obtenir Si non en totalité, du moins en bonne partie le payement de ma dette. C’est la raison qui m’oblige d’envoyer á Mr. le comte d’Adhémar une copie de cette lettre. Son Excellence, Madame la Comtesse de Kageneck, Ambassadrice de l’empire á la cour de londres, qui part Sous peu de jours pour paris, á la récommandation de Mr. le comte de Gÿulaÿ, mon ami, et célui de Mr. Son époux, veut bien avoir la

bonté de Se charger d’un autre copie, pour Mr. le comte de vergennes. Toutes ces protections réunies, jointes aux Sentimens justes et droits d’un Ambassadeur du caractere de Mr. franklin, ne peuvent que m’annoncer le Succés complêt de mes demandes.
				J’ai l’honneur d’être avec le respect le plus profond.— Monsieur l’Ambassadeur, De Vôtre Excellence. Le trés hûmble et trés ôbt. Servr.
				
					
						Pierre du Calvet
					
				
			 
				Notation: Pierre du Calvet 24 Sept. 1784
			